PHILIPS, District Judge
(dissenting). It is conceded by the opinion herein that “the appointment of Dundy as standing master did not of itself empower him to conduct .the sale in this case.” But it is asserted that the authority of Dundy was derived from the decree of the court ordering the sale, and that the appellant had his day in court to object to this order, and, having failed to do so, he is concluded. The decree of the court was simply that the mortgaged premises should “be sold at public auction by, or under the direction of, a master in chancery of this court.” It did not designate Dundy as such master, and therefore, according to my construction of what was the clear intent and purpose of congress in disqualifying the clerk of the court from acting as the master in such special case, the appellant had no reason to' understand or believe that Dundy would be designated under the decree of the court as the party to execute the order and make the sale. It does not appear from this record that Dundy was the only master in chancery in that district, and, if it is competent for any master to make such sale without giving the required bond for the faithful performance of his duty, the statute, in my opinion, clearly disqualifies any person to conduct such sale, standing in the relation that the master did to the court. The act of March 3, 1879, declares emphatically that “no clerk of the district or circuit courts of the United States, or their deputies, shall be appointed a master in any case except where the judge of said- court shall determine that special reasons exist therefor, to be assigned in the order of appointment.” This master was appointed after the enactment of said statute. The order of appointment simply states, “On consideration of the annexed petition,” and it is recited in the opinion that these petitioners were members of the bar of the city of Omaha. The act of congress contemplated that there might be special reasons why the interdiction in the preceding part of the act should not apply *499to a particular case, and therefore it provided that it might be waived when special reasons, to the satisfaction of the judge, appeared to exist. But the statute, to put up a more specific safeguard against frivolous pretexts for evasion of the legislative intent, required that in such case the judge should assign in the order of appointment the reason therefor. The mere general order of appointment made in 1886 of Dundy as master, based on the petition of the members of the bar, had no reference to his designation to conduct a sale of this land without any assignment of reason then made therefor. The settled purpose of congress to repress what it conceived to be the public evil of favoritism and nepotism in public offices was again emphasized in the act of .March 3, 1887, which prohibited the judge of the court from appointing or employing in any office or duty in the court over which the judge presides any person related to him by affinity or consanguinity, within the degree of first consin. It seems to me that it would practically nullify the express provision of the statute, and wholly thwart its purpose, if the judges of the courts can, upon the mere petition of the members of the bar, without reference to the particular case in which the master is to act in conducting so important a matter as the sale of land, designate the clerk as general master in chancery, and then confer upon such master (he important and profitable business of conducting sales of property under a decree which merely directs a master to make the sale. As already stated, congress intended to compel the observance of the statute by requiring the judge, when he does allow such benefits to go to his clerk, to assign in the order therefor a special reason for the designation; and, as already suggested, admitting (bat the appellant, by counsel, was present in court when the order was made, authorizing a master of the court to make the sale, it cannot be assumed that he understood that counsel for complainant in the decree would, without notice to any one, select (he clerk of the court to execute the order. And, as the appellant cannot be assumed to have had notice of Dundy’s acting in such capacity until he actually made the sale, the appellant, it seems to me, was in good time with his objection when he made it the ground for setting' aside the sale. Until (hat sale was confirmed by the court, no possible injury could have come to tin; appellant, upon which he could predicate any complaint as the basis of Ms appeal. He objected to the sale because it was by a pariy not authorized by the statute. lie objected to its confirmation for the same reason, and when his objection was overruled, and the sale was, notwithstanding, confirmed, he prosecuted his appeal, and asks this court to overrule the action of the circuit court because of this error. As the acts of congress stand for a sufficient reason, and are based upon sound public policy, the court should suffer no evasion of the legislative will.